DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 AMERICAN MED-CARE CENTERS, P.A., a/a/o TIYLER SCHARMER,
                       Appellant,

                                    v.

       ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,
                          Appellee.

                              No. 4D21-279

                          [August 12, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos.
502018AP000116CAXXMB and 502016SC000233XXXXSB.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, for appellant.

  Daniel E. Nordby of Shutts & Bowen, LLP, Tallahassee, and Alyssa L.
Cory of Shutts & Bowen, LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.